Citation Nr: 0205932	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to a compensable initial evaluation for 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from February 1974 to January 
1978, and from July 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and April 1998 rating 
decisions by the Oakland, California Regional Office (RO) of 
the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Current right ear hearing loss has not been shown to be 
related to the veteran's military service.  

2.  Current low back pain has not been shown to be related to 
the veteran's military service. 

3.  The veteran's bilateral flat feet are no more than mild 
in degree with symptoms requiring an arch support, and have 
not resulted in a weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 
C.F.R. § 3.303 (2001).

3.  The criteria for a compensable initial evaluation for the 
veteran's bilateral flat feet disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.71a Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the current appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  

In this case, the RO has had an opportunity to consider the 
veteran's claims subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO since the enactment of the new law.  
The Board determines that the law does not preclude the Board 
from proceeding to an adjudication of the veteran's claim 
without first remanding the claim to the RO, as the 
requirements of the new law have been satisfied.  

In this regard, the Board notes that by virtue of the March 
2001 development letter, which asked the veteran to submit 
additional evidence pertinent to his claim, the veteran and 
his representative have been advised of the information and 
evidence necessary to substantiate the claims.  Further, the 
veteran has not identified any outstanding, existing evidence 
that is necessary for adjudication of the matters on appeal.  
In March 2001, the RO did a computerized search of the 
surrounding VA medical centers, and documented that there 
were no additional medical records to obtain for the veteran.  
A VA examination was scheduled for the veteran in November 
1998, but he failed to report to that examination.  Lastly, 
it is noted that, in January 2002, the Board sent the veteran 
notification at his last address of record, and the mail was 
returned as undeliverable.  See Evans v. Brown, 9 Vet. App. 
273 (1996) ("presumption of regularity" applies to the 
mailing of notice to the appellant at his last known 
address.)  Under these circumstances, the Board finds that 
the claim is ready to be considered on the merits.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 





A.  Right Ear Hearing Loss

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.  The determination of whether the veteran 
has a ratable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss shall be considered a 
disability when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).

In his notice of disagreement, dated in January 1998, the 
veteran indicated that he felt that he had right ear hearing 
loss that was service related.  Thereafter, his claim was 
developed as one for entitlement to service connection for 
right ear hearing loss only.  

Service medical records show no treatment of the right ear in 
service.  The veteran appears to have had a pre-existing left 
ear condition at the time of service.  Audiology findings for 
the right ear are within normal limits by VA standards during 
the veteran's two periods of active duty.  The report of a 
medical history given by the veteran September 1988 for the 
purpose of his separation from service shows that he denied 
having a history of hearing loss.  Although the report of a 
medical examination conducted for separation shows that the 
diagnoses included high frequency hearing loss of both ears, 
it was noted that there was essentially no change from 
findings on enlistment and it was not considered to be 
disabling.  Moreover, the audiometer test results on 
separation show that the findings for the right ear were 
considered to be normal by VA standards.  

VA audiology examination in July 1997 showed the following 
purtone thresholds at indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
50
LEFT
25
20
25
35
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The summary of audiolgic test results was that the veteran 
had bilateral mild to moderate high frequency sensorineural 
hearing loss; with the left side being worse than the right.  

The Board has reviewed the evidence of record and finds that 
entitlement to service connection for the claimed condition 
is not warranted in this case.  While the findings at the 
July 1997 VA audiology examination show a hearing loss 
disability in the right ear for VA purposes, there is no 
medical opinion of record indicating that the veteran's 
current right ear hearing loss is related to his military 
service.  It is possible that further medical evidence in 
support of this claim could have been obtained at the 
November 1998 VA audiology examination, for which the veteran 
failed to report; however, based upon the evidence currently 
of record, including the service medical records which are 
silent for treatment of right ear hearing loss disability or 
complaints thereof in service, the Board finds that the 
evidence does not support the grant of service connection for 
right ear hearing loss.  The current right ear hearing loss 
has not been shown to be related to the veteran's military 
service.  Accordingly, the Board concludes that right ear 
hearing loss was not incurred in or aggravated by active 
service.

B.  Lumbar Spine

Service medical records show that the veteran was treated on 
one occasion in November 1987 for low back pain times one 
day.  On examination, he had a good range of motion without 
limitation.  There was no indication of radiating pain, no 
spasms, crepitation or deformity.  No further treatment was 
shown.  

Upon service separation in October 1988, no complaints of low 
back pain or low back pathology were noted.  The report of a 
medical history given by the veteran for the purpose of his 
separation from service shows that he denied having a history 
of recurrent back pain.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
spine was normal.  

There is no evidence that arthritis of the spine was 
manifested within the first year after separation from 
service.  The earliest post-service treatment records 
pertaining to the back are from many years after separation 
from service.  VA outpatient treatment records, dated from 
April 1997 to February 1998, reveal that the veteran was 
involved in a back care and management program, and that he 
had been seen in 1997 for complaints of low back pain.  
Although a record dated in November 1997 shows that the 
veteran gave a history of low back pain being present since 
1985, none of those records contains any medical opinion that 
the current back disorder is related to service.  

In July 1997, the veteran underwent VA examination.  He 
reported localized, low back pain of variable intensity.  He 
stated that the back pain began when he lifted air 
conditioner units in the military.  Physical examination 
revealed a somewhat diminished lordotic curvature of the 
back.  Range of motion was 86 degrees for anterior flexion, 
and 14 degrees for posterior extension.  Lateral flexion was 
32 degrees bilaterally, and lateral rotation was 28 degrees 
bilaterally.  Straight leg raises were negative to 70 degrees 
bilaterally.  Paravertebral tenderness was mild bilaterally.  
There was no lumbar vertebral body tenderness or sacroiliac 
joint tenderness.  The impression was lumbar strain.  The 
corresponding x-ray of the lumbar spine was negative, and 
lumbar vertebrae were said to be normal.  

The Board has reviewed the evidence in its entirety, and 
determines that service connection is not warranted in this 
instance.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The veteran is shown to have current treatment for 
low back pain.  However, the medical evidence of record does 
not indicate that the veteran's current low back problems are 
associated with any low back pain noted in service.  The 
Board finds that the veteran's current history of having 
chronic low back pain since service is contradicted by the 
more probative contemporaneous service medical records from 
separation from service which show that he denied having 
recurrent back pain at that time.  Although the veteran has 
given his own opinion that the current low back pain is 
related to service, the Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).   The fact that the veteran's 
own account of the etiology of his current disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" and a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Thus, the evidence of record does not 
support a grant of service connection at this time.  
Accordingly, the Board concludes that a lumbar spine disorder 
was not incurred in or aggravated by service.

III.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability.  The 
Court held that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Id.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court determined that, at the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2001).  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in other activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (2001).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When a claimant fails to appear for a scheduled examination 
pursuant to an original compensation claim, 38 C.F.R. § 
3.655(b) (2001) dictates that the claim be rated on the 
evidence of record.  In this case, the veteran appealed the 
original grant of service connection for bilateral flat feet.  
Therefore, the Board will adjudicate the claim on the basis 
of the evidence of record.

The Rating Schedule provides a 50 percent rating for 
bilateral acquired flatfoot which is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation and not improved by orthopedic 
shoes or appliances; a 30 percent rating for bilateral 
flatfoot which is severe with objective evidence of marked 
deformity, pain on manipulation and use, indication of 
swelling on use and characteristic callosities; a 10 percent 
rating for bilateral flatfoot which is moderate with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet; and a noncompensable rating for a mild disorder with 
symptoms relieved by built-up shoes or arch supports  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2001).

At VA examination in July 1997, the veteran complained of 
prolonged and aching pain in the feet with prolonged 
standing.  Physical examination revealed that the feet had a 
longitudinal arch present, but described as diminished in 
size, bilaterally, consistent with mild pes planus deformity.  
The impression was pes planus deformity, bilateral.  
Corresponding x-rays of the feet were negative for 
abnormality.  

In an August 1997 rating decision, service connection was 
established for flat feet as directly related to military 
service, based in part on the findings at the July 1997 VA 
examination, and a showing of foot pain and complaints in 
service, as well as a diagnosis of pes planus.  A zero 
percent rating was assigned, effective May 1997.  

In October 1997, the veteran was seen in the podiatry 
department at a VA medical facility.  He complained of having 
aching and tired feet since 1985.  Examination revealed mild, 
bilateral, pes planus.  The assessment was pronation/ 
forefoot varus.  It was indicated that he was to be fitted 
for orthotics.  

In November 1998, the veteran failed to report for VA 
examination for the feet.  

The Board has reviewed the evidence of record.  38 C.F.R. 
§ 3.655.  The body of medical evidence of record demonstrates 
that the veteran's bilateral flatfoot disability is no more 
than mild in degree.  The disorder was characterized as being 
mild both by the VA disability evaluation examiner and by the 
veteran's treating physician.  The evidence also shows that 
the veteran was to be fitted for orthotics which would be 
expected to provide relief for this mild condition.  The 
Board is unable to determine he extent to which the veteran's 
orthotics, if obtained, provided relief for his bilateral 
foot condition as the veteran failed to report for the second 
VA examination.  The evidence does not show a moderate 
condition, with the weight bearing line over or medial to 
great toe, and inward bowing of the tendo achillis, pain on 
manipulation and use of feet.  Therefore, the symptomatology, 
as shown in the record at this time, falls under the criteria 
for a zero percent rating for mild acquired flatfoot.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  At no time during 
this appeal, did the symptomatology meet the criteria for a 
compensable rating.  Fenderson, supra.  

The Board notes that the present disability evaluation 
includes consideration of pain on manipulation and use and 
diagnostic code 5276 is not predicated on loss of range of 
motion.  The Court has held that where the rating criteria 
are not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has also 
held that certain disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorders constitute the same disability or 
manifestations.  See Esteban, supra.  In this case, the 
evidence demonstrates no bilateral weak foot, pes cavus, 
hallux valgus, hallux rigidus, hammer toe, or other foot 
injuries to warrant separate ratings or a higher disability 
evaluation under alternative rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5277, 5278, 5280, 5281, 5282, 5284 
(2001).  Thus, the holding is Esteban does not apply.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, the Board finds referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above- cited regulation, is not required 
since it has not been demonstrated that use of the regular 
rating criteria are precluded by the disability picture 
presented.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In summary, as shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no provision upon which to assign a 
compensable rating.  


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for a lumbar spine disorder is denied.

A compensable evaluation for the original grant of service 
connection for bilateral flat feet is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

